DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 11NOV2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 103 rejections previously set forth in the Non-Final Office Action mailed 11AUG2021.
Applicant's arguments filed 11NOV2021 have been fully considered and they are persuasive.
CLAIMS ENTERED
After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. See MPEP 714.II.C.(A) and (C).
Claims 24,28 should be “Withdrawn” as being directed to SPECIES B, Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,21,23,25-27,30 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of SIRCH (US 1416899).
Regarding claims 1,23,30, BRUCE teaches an oil supply and scavenge system (title, Figs.) including a filtration system comprising:
a gearbox (Fig. 2 #66) positioned in a geared turbofan engine (Figs. 1-2, #10), the gearbox capable of driving a fan (Fig. 1 #16) of the geared turbofan engine;
a primary oil lubrication system (e.g. including Fig. 2 #102) positioned in the geared turbofan engine and in fluid communication with the gearbox, the primary lubrication system capable of providing a lubricant to the gearbox;
an auxiliary lubrication system (e.g. including Fig. 2 #104) positioned in the geared turbofan engine and in fluid communication with the gearbox, the auxiliary lubrication system capable of providing the lubricant to the gearbox if the geared turbofan engine is not running during flight, the auxiliary lubrication system comprising an auxiliary reservoir (filter housing as implied, Fig. 2 #136) capable of retaining the lubricant; and
a filter means (filter in the filter housing as implied, Fig. 2 #136; par. [0017]) positioned in the auxiliary lubrication system capable of limiting debris that is suspended in the lubricant from flowing into the gearbox.
BRUCE is silent as to the details of the filter. However, SIRCH teaches a process for purifying liquids (title, Figs.) including a filter (collectively #4 and #35 as a porous baffle, Fig. 1) positioned in and fixedly attached to a bottom of a reservoir (Fig. 1 #2), the filter capable of limiting debris that is suspended in liquid (P3/left C/L18-22).

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify filter of BRUCE with the filter of SIRCH in order to provide a quick and efficient filter device. The references are combinable, because they are in the same technological environment of purification systems. See MPEP 2141 III (A), (G).
Regarding claim 2, SIRCH teaches the filter includes a baffle (P1/right C/L84).
Regarding claim 3, SIRCH teaches the baffle includes a plurality of pores (via the wire screen #35, Fig. 1) extending through the baffle (P1/right C/L84). Note that the claim does not specify the size of the pores.
Regarding claim 21, BRUCE’s modified filter teaches the auxiliary lubrication system comprises:
a pump (Fig. 2 #122,120) in fluid communication with the reservoir;
a return line (Fig. 2 #142) extending between the gearbox and the reservoir, the return line capable of transporting a lubricant from the gearbox to the reservoir, and;
a supply line (Fig. 1 #134) extending between the pump and the gearbox, the supply line capable of transporting the lubricant from the pump to the gearbox.
Regarding claims 25-26, SIRCH teaches the auxiliary reservoir is shaped to include an upstream portion (upstream the filter #35 of Fig. 1) and a downstream portion (downstream the filter #35, Fig. 1), wherein the upstream portion is deeper than the downstream portion, which is capable of acting on gravitational forces.
Regarding claim 27, BRUCE teaches the primary lubrication system comprises:

a primary return line (Fig. 2#142); the primary return line capable of transporting the lubricant from the gearbox to the primary reservoir; and
a primary supply (Fig. 1 #132) line capable of transporting the lubricant to the gearbox.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of SIRCH (US 1416899) in view of FEKETE (US 1768550).
Regarding claim 4, BRUCE does not teach a magnet. However, FEKETE teaches an oil purifier (title, Figs.) including a filter (Fig. 1), which comprises a magnet (Fig. 1 #24) embedded in a baffle (Fig. 1 #18). FEKETE’s magnetic filter removes magnetic particles which are too fine to be removed by the usual filtering devices in a simple and efficient device (C1/L1-17).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BRUCE’s modified filter with a magnet as taught by FEKETE in order to remove fine particles. The references are combinable, because they are in the same technological environment of purification systems. See MPEP 2141 III (A), (G).
Claims 1-2,4,21,23,25-27,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of BERTIL (US 4529517).
Regarding claims 1,23,29-30, BRUCE teaches an oil supply and scavenge system (title, Figs.) including a filtration system comprising:

a primary oil lubrication system (e.g. including Fig. 2 #102) positioned in the geared turbofan engine and in fluid communication with the gearbox, the primary lubrication system capable of providing a lubricant to the gearbox;
an auxiliary lubrication system (e.g. including Fig. 2 #104) positioned in the geared turbofan engine and in fluid communication with the gearbox, the auxiliary lubrication system capable of providing the lubricant to the gearbox if the geared turbofan engine is not running during flight, the auxiliary lubrication system comprising an auxiliary reservoir (filter housing as implied, Fig. 2 #136) capable of retaining the lubricant; and
a filter means (filter in the filter housing as implied, Fig. 2 #136; par. [0017]) positioned in the auxiliary lubrication system capable of limiting debris that is suspended in the lubricant from flowing into the gearbox.
BRUCE is silent as to the details of the filter. However, BERTIL teaches an arrangement for cleaning a liquid containing particles (title, Figs.) including a filter (magnet, Fig. 1 #30,21) positioned in and fixedly attached to a bottom of a reservoir (Fig. 1 #10), the filter capable of limiting debris that is suspended in liquid (C1/L6-12).
BERTIL teaches the filter distributes a magnetic field through an entire flow path of liquid, whilst allowing the easy removal of accumulated particles (C3/L13-17).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify filter of BRUCE with the filter of BERTIL in order to efficiently retain particles while permitting easy removal thereof. The references 
Regarding claim 2, BERTIL teaches the filter includes a baffle (Fig. 1#16).
Regarding claim 4, BERTIL teaches the baffle comprises a magnet (Fig. 1 #21) embedded in the baffle (Fig. 1 #16).
Regarding claim 21, BRUCE’s modified filter teaches the auxiliary lubrication system comprises:
a pump (Fig. 2 #122,120) in fluid communication with the reservoir;
a return line (Fig. 2 #142) extending between the gearbox and the reservoir, the return line capable of transporting a lubricant from the gearbox to the reservoir, and;
a supply line (Fig. 1 #134) extending between the pump and the gearbox, the supply line capable of transporting the lubricant from the pump to the gearbox.
Regarding claims 25-26, BERTIL teaches the auxiliary reservoir is shaped to include an upstream portion (bottom of Fig. 1 including magnet #21) and a downstream portion (interior of baffle #16 of Fig. 1), wherein the upstream portion is deeper than the downstream portion, which is capable of acting on gravitational forces.
Regarding claim 27, BRUCE teaches the primary lubrication system comprises:
a primary reservoir (Fig. 2 #130);
a primary return line (Fig. 2#142); the primary return line capable of transporting the lubricant from the gearbox to the primary reservoir; and
a primary supply (Fig. 1 #132) line capable of transporting the lubricant to the gearbox.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20060249332) in view of SIRCH (US 1416899) in view of POULIN (US 20030114267) or BRUCE (US 20060249332) in view of BERTIL (US 4529517) in view of POULIN (US 20030114267).
Regarding claim 7, BRUCE is silent as to a planetary gearbox. However, POULIN teaches a zero twist carrier in a planetary gear train (title, Figs., abstract) for a gas turbine engine (Fig. 1; par. [0002]). It is known in the art that planetary gearboxes are frequently used in gas turbine engines for their compact designs and efficient high gear reduction capabilities (par. [0002]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify gearbox of BRUCE to be a planetary gearbox as taught by POULIN in order to provide a gear with a compact design and efficient high gear reduction capability as is known in the art. The references are combinable, because they are in the same technological environment of gas turbine engines. See MPEP 2141 III (A), (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777